EXHIBIT 10.8

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is entered into as of August
29, 2016, by and between Moses Gross (“Seller”) and Double Grouper LLC
(“Purchaser”). The Purchaser and Seller are referred to collectively in the
Agreement as the “Parties”, and indivfdddidually as a “Party”.

 

BACKGROUND

 

A. Seller owns Three Million Six Hundred Thousand (3,600,000) shares of common
stock of Watermark Group, Inc., a Nevada corporation (“WMHH” or the “Company”)
of which Seller wishes to sell Three Million Six Hundred Thousand (3,600,000)
shares to Purchaser (the “Shares”). The Company’s shares of common stock trade
on the OTC Pink Market.

 

B. Purchaser desires to purchase the Shares from Seller and Seller desires to
sell the Shares to Purchaser upon the terms and conditions set forth in this
Agreement.

 

AGREEMENTS

 

In consideration of the forgoing and the promises and agreements contained
herein, the parties agree as follows:

 

1. Purchase and Sale of the Shares. Subject to the terms and conditions
hereinafter set forth, at the Closing of the transaction contemplated hereby:

 

(a) Seller shall sell, convey, transfer, and deliver to Purchaser certificates
representing the Shares, and

 

(b) Purchaser shall purchase from Seller the Shares in consideration of
Twenty-Five Thousand Dollars ($25,000.00) (the “Purchase Price”).

 

(c) The certificates representing the Company’s common stock shall be duly
endorsed for transfer or accompanied by appropriate stock transfer powers duly
executed in blank, in either case with signatures guaranteed in the customary
fashion, and shall have all the necessary documentary transfer tax stamps
affixed thereto at the expense of Seller.

 

 1

 

 

(d) The closing of the transactions contemplated by this Agreement (“Closing”),
shall take place after: (i) all executed documents including the stock
certificate(s) duly endorsed for transfer or accompanied by appropriate stock
transfer powers and medallion guaranteed signature(s) and funds have been
received by David Lubin & Associates, PLLC; and (ii) the Company’s transfer
agent confirms that it is in possession of the certificates representing the
Shares and will record Purchaser as the owner of the Shares on the books and
records of the Company.

 

2. Purchaser’s Representations. Purchaser hereby represents, warrants and
acknowledges and agrees with the following:

 

(a) Purchaser is fully able, authorized and empowered to execute and deliver
this Agreement, and any other agreement or instrument contemplated by this
Agreement, and to perform its obligations contemplated hereby and thereby. This
Agreement, and any such other agreement or instrument, upon execution and
delivery by Purchaser (and assuming due execution and delivery hereof and
thereof by the other parties hereto and thereto), will constitute the legal,
valid and binding obligation of Purchaser, in each case enforceable against it
in accordance with its respective terms.

 

(b) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will (i) violate, conflict with or
result in the breach or termination of, or otherwise give any other contracting
party the right to terminate, or constitute a default under the terms of, any
mortgage, bond, indenture or any agreement to which the Purchaser is a party or
by which the Purchaser or its property or assets may be bound or materially
affected, (ii) violate any judgment, order, injunction, decree or award of any
court, administrative agency or governmental body against, or binding upon,
Purchaser or upon the property of Purchaser, or (iii) constitute a violation by
Purchaser of any applicable law or regulation of any jurisdiction as such law or
regulation relates to Purchaser or to the property of Property.

 

(c) Purchaser is acquiring the Shares being purchased pursuant to this Agreement
for its own account and for investment purposes and not with a view to
distribution or resale, nor with the intention of selling, transferring or
otherwise disposing of all or any part of the Shares except in compliance with
all applicable provisions of the Securities Act of the 1933, as amended (the
“Act”), the rules and regulations promulgated by the Securities and Exchange
Commission (“SEC”) thereunder, and applicable state securities laws.

 

(d) Purchaser has received all information Purchaser considers necessary or
advisable to make a decision concerning the purchase of the Shares, and has had
an opportunity to review all documents relating to the Company that Purchaser
deems necessary in the decision to purchase the Shares, including without
limitation, all documents filed by the Company with the SEC. Purchaser
understands that the Company is a shell company, as such term is defined in Rule
12b-2 of the Securities Exchange Act of 1934, as amended.

 

(b) Purchaser or Purchaser’s representative, as the case may be, has such
knowledge and experience in financial, tax and business matters so as to enable
Purchaser to utilize the information made available to Purchaser to evaluate the
merits and risks of an investment in the Shares and to make an informed decision
with respect thereto.

 

(c) Purchaser recognizes that investment in the Shares involves substantial
risks, including loss of the entire amount of such investment, has taken full
cognizance of and understands all of the risks related to a purchase of the
Shares. Purchaser further recognizes that no Federal or state agencies have made
any finding or determination as to the fairness of this investment or any
recommendations or endorsement of the Shares.

 

(d) Purchaser hereby agrees not to purchase or sell the Company’s stock or any
equity instrument related to the Company’s stock “on the basis of,” as such term
is defined in Rule 10b5-1 of the Securities and Exchange Act of 1934, any
material nonpublic information.

 

 2

 

 

(e) Purchaser understands that the Shares have not been, and will not be,
registered under the Act, by reason of a specific exemption from the
registration provisions of the Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of Purchaser’s
representations as expressed herein. Purchaser understands that the Shares
constitute “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to these laws, Purchaser must hold theShares
indefinitely unless they are registered with the SEC and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available.

 

(f) Purchaser understands that all certificates representing securities of the
Company received by it pursuant to this Agreement shall bear the following
legend, or one substantially similar thereto:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933. The shares have been acquired for investment and may
not be sold, transferred or assigned in the absence of an effective registration
statement for those shares under the Securities Act of 1933, as amended, or an
opinion satisfactory to the Company's counsel that registration is not required
under said Act.”

 

3. Seller’s Representations. Seller hereby represents, warrants and acknowledges
and agrees with the following:

 

(a) Seller owns the Shares free and clear of all adverse claims, security
interests, liens, claims and encumbrances, other than as provided in the Act and
applicable SEC rules and regulations.

 

(b) Seller is not a party to any agreement, written or oral, creating rights in
respect to the Company’s stock in any third person or relating to the voting of
the Company’s stock.

 

(c) Seller hereby represents that he is an “affiliate” of the Company as defined
in Rule 144 of the Act.

 

4. Understandings. The Parties further acknowledge and agree as follows:

 

(a) The obligations of Purchaser to purchase and pay for the Shares, and of the
Seller to transfer such shares and Company to record the transfer of the Shares
are subject to the satisfaction at or prior to the Closing of the sale of each
Share of the following conditions precedent: (i) the Shares of the Company are
validly issued and fully-paid; and (ii) neither Seller, the Company, nor the
transfer agent will take any action to cancel or encumber the Shares or the
stock certificate(s) representing the Shares other than as required pursuant to
applicable Federal and state securities laws and regulations.

 

(b) IN MAKING A DECISION TO BUY AND SELL THE SHARES, PURCHASER AND SELLER ARE
RELYING ON THEIR OWN EXAMINATION OF THE MERITS AND RISKS INVOLVED. THE SHARES
HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR
REGULATORY AUTHORITY. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

 

(c) Waiver, Amendment, Indemnification. Neither this Agreement nor any
provisions hereof shall be modified, amended, discharged or terminated except by
an instrument in writing, signed by the party against whom any modification,
amendment, discharge or termination is sought. Any term or condition of this
Agreement may be waived at any time by the party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the party waiving such term or
condition. No waiver by any party of any term or condition of this Agreement, in
any one or more instances, shall be deemed to be or construed as a waiver of the
same on any other term or condition of this Agreement on any future occasion.
All remedies, either under this Agreement or by law or otherwise afforded, will
be cumulative and not alternative.

 

 3

 

 

(d) Regardless of any investigation at any time made by or on behalf of any
Party hereto or of any information any Party may have in respect thereof, all
covenants, agreements, representations and warranties made hereunder or pursuant
hereto or in connection with the transaction contemplated hereby shall expire at
Closing and have no further or effect thereafter. The Purchase Price shall
represent an irrevocable payment to Seller and neither Purchaser nor any
affiliate thereof shall, under any circumstance, be entitled to a refund or a
return of the Purchase Price or any portion thereof.

 

(e) Purchaser agrees that Purchaser and the Company are joint and severally
liable for the brokerages’ commissions due and payable to third parties as a
result of the transactions contemplated by this Agreement.

 

5. Miscellaneous.

 

(a) Except as set forth elsewhere herein, any notice or demand to be given or
served in connection herewith shall be deemed to be sufficiently given or served
for all purposes by being sent as registered or certified mail, return receipt
requested, postage prepaid, addressed to the party at the address set forth on
the signature page.

 

Either party may change its address for notices under this Agreement by written
notice to the other party of such new address, delivered pursuant to this
Section 5(a).

 

(b) THIS AGREEMENT SHALL BE CONSTRUED, AND THE RIGHTS AND OBLIGATION OF THE
PARTIES HEREUNDER DETERMINED, IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW RULE
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
INTERNAL LAWS OF THE STATE OF NEW YORK TO THE RIGHTS AND DUTIES OF THE PARTIES;
PROVIDED, HOWEVER, THAT ALL LAWS PERTAINING OR RELATING TO CORPORATE GOVERNANCE
OF THE COMPANY SHALL BE CONSTRUED IN ACCORDANCE AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEVADA WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW RULE THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
INTERNAL LAWS OF THE STATE OF NEVADA TO THE CORPORATE GOVERNANCE OF THE COMPANY.

 

(c) In any action, proceeding or counterclaim brought to enforce any of the
provisions of this Agreement or to recover damages, costs and expenses in
connection with any breach of the Agreement, the prevailing party shall be
entitled to be reimbursed by the opposing party for all of the prevailing
party’s attorney’s fees, costs and other out-of-pocket expenses incurred in
connection with such action, proceeding or counterclaim.

 

(d) This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth herein. This Agreement
supersedes all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof.

 

(e) The Parties hereto hereby expressly and irrevocably agree that any suit or
proceeding arising directly and/or indirectly pursuant to, arising out of or
under this Agreement, shall be brought solely and exclusively in a federal or
state court located in the City of New York. By its execution hereof, the
Parties hereby expressly covenant and irrevocably submit to the in personam
jurisdiction of the federal and state courts located in the City of New York and
agree that any process in any such action may be served upon any of them
personally, or by certified mail or registered mail upon them or their agent,
return receipt requested, with the same full force and effect as if personally
served upon them in the City of New York. The Parties hereto expressly and
irrevocably waive any claim that any such jurisdiction is not a convenient forum
for any such suit or proceeding and any defense or lack of in personam
jurisdiction with respect thereto. In the event of any such action or
proceeding, the Party prevailing therein shall be entitled to payment from the
other party hereto of its reasonable counsel fees and disbursements in an amount
judicially determined. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provisions or obligations, shall not in any way be
affected or impaired thereby in any other jurisdiction.

 

 4

 

 

(f) This Agreement may be executed in multiple counterparts and by facsimile or
other electronic means, each of which shall be an original, but all of which
shall be deemed to constitute one instrument. The delivery of an executed
counterpart of this Agreement by electronic means, including by facsimile or by
"pdf" attachment to email, shall be deemed to be valid delivery thereof binding
upon all the parties hereto.

 

(g) This Agreement shall be construed to effectuate the mutual intent of the
Parties. The Parties and their counsel have cooperated in the drafting and
preparation of this Agreement, and this Agreement therefore shall not be
construed against any party by virtue of its role as the drafter thereof. No
drafts of this Agreement shall be offered by any Party, nor shall any draft be
admissible in any proceeding, to explain or construe this Agreement. Each Party
hereto acknowledges and agrees that it has received or has had the opportunity
to receive independent legal counsel of its own choice and that it has been
sufficiently apprised of its rights and responsibilities with regard to the
substance of this Agreement.

 

Whereas, the Parties hereto have executed this Stock Purchase Agreement as of
the date first above written.

 

Seller:

 

Purchaser:

Double Grouper LLC

  

By:

By:

Name:

Moses Gross

Name:

Adam Kovacevic

Title:

CEO and President

Title:

Managing Member

Address:

3811 13th Avenue

Address:

7 Dey Street, Suite 1503

Brooklyn, New York 11218

New York, New York 10007

 

Company:

Watermark Group, Inc., a Nevada corporation

 

By:

Name:

Moses Gross

Title:

CEO and President

Address:

3811 13th Avenue

Brooklyn, New York 11218

 

 



5



 